                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            RUBY DANIELSSON,
                                   7                                                          Case No. 19-cv-04592-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER DENYING MOTION TO
                                   9                                                          REMAND
                                            BLOOD CENTERS OF THE PACIFIC, et
                                  10        al.,                                              Re: Dkt. No. 16

                                  11                     Defendants.

                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           This is a putative class action that was initially filed in the Superior Court of California for
                                  14   the County of San Francisco. Named Plaintiff Ruby Danielsson asserts ten claims against
                                  15   Defendant, her former employer Vitalant,1 for willfully failing to pay wages by failing to pay for
                                  16   missed meal and rest breaks; requiring Plaintiff and other class members to work overtime without
                                  17   compensation; failing to accurately calculate shift differentials, non-discretionary bonuses, and
                                  18   performance pay; depriving Plaintiff and other class members of mandatory meal and rest periods;
                                  19   failing to pay wages owed to Plaintiff and other class members upon discharge and resignation;
                                  20   non-compliance with wage reporting; keeping inaccurate payroll records; and engaging in unfair
                                  21   trade practices. Vitalant removed the case to federal court under the Class Action Fairness Act.
                                  22   Danielsson moves to remand. The Court held a hearing on December 20, 2019. For the reasons
                                  23   discussed below, Danielsson’s motion to remand is DENIED.2
                                  24
                                  25
                                       1
                                  26     Vitalant asserts in its notice of removal, and Danielsson does not dispute, that Defendant was
                                       erroneously named “Blood Centers of the Pacific” and “Blood Systems,” an entity that does not
                                  27   exist. Rather, Defendant did business as “Blood Centers of the Pacific” and “BloodSource, Inc.”
                                       until the two merged into the company now known as Vitalant.
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   II.    BACKGROUND

                                   2         A.   Allegations in the Complaint
                                   3          Danielsson (“Plaintiff”), individually and on behalf of others similarly situated, filed her

                                   4   Complaint (dkt. 1, Ex. A) in the Superior Court of California for the County of San Francisco.

                                   5   She alleges that her former employer Vitalant, formally known as “BloodSource, Inc.” and “Blood

                                   6   Centers of the Pacific,” and Does 1 through 100 (hereinafter referred to collectively as

                                   7   “Defendant”) engaged in a “pattern and practice” of violating California labor laws. Compl. ¶ 26.

                                   8   Specifically, she alleges that Vitalant is responsible for failure to pay overtime compensation (Cal.

                                   9   Lab. Code §§ 510 and 1198); failure to provide meal periods (Cal. Lab. Code §§ 226.7 and

                                  10   512(a)); failure to provide rest periods (Cal. Lab. Code § 226.7); failure to pay minimum wages

                                  11   (Cal. Lab. Code §§ 1194, 1197, and 1197.1); failure to timely pay wages upon termination of

                                  12   employment (Cal. Lab. Code §§ 201 and 202); failure to timely pay wages during employment
Northern District of California
 United States District Court




                                  13   (Cal. Lab. Code § 204); failure to provide accurate wage statements (Cal. Lab. Code § 226(a));

                                  14   failure to maintain required records (Cal. Lab. Code § 1174(d)); failure to reimburse for expenses

                                  15   (Cal. Lab. Code §§ 2800 and 2802); and unfair business practices (Cal. Bus. & Prof. Code

                                  16   §§ 17200, et seq.). See generally Compl. (dkt. 1, Ex. A).

                                  17         B.   Removal to Federal Court
                                  18          Defendant removed the action to this Court on August 9, 2019 based on the Class Action

                                  19   Fairness Act (“CAFA”), codified as 28 U.S.C. § 1332(d). Notice of Removal (“Notice,” dkt. 1).

                                  20   Under CAFA, federal courts have original jurisdiction over class actions when there are at least

                                  21   100 class members in the putative class, when the defendant is a citizen of a different state than at

                                  22   least one class member, and when the combined claims of all class members add up to an amount

                                  23   in controversy over $5 million. See 28 U.S.C. § 1332(d). Here, Plaintiff claims that the putative

                                  24   class includes all non-exempt employees from March 29, 2015 to present. Compl. ¶ 14.

                                  25   According to Defendant, there are 1,257 such members.3 Reply (dkt. 18) at 9; see also

                                  26
                                  27   3
                                         Defendant initially estimated that there were 3,197 such employees during that time. Notice
                                  28   (dkt. 1) at 4–5. After Plaintiff pointed out that some employees had been counted twice, Mot.
                                       (dkt. 16) at 6, Defendant amended its estimate to 1,257.
                                                                                           2
                                   1   Supplemental Declaration of Elizabeth Sweeley (dkt. 18, Ex. A) ¶ 3. In addition, because

                                   2   “Vitalant is an Arizona non-profit corporation with its principal place of business in Arizona” and

                                   3   the named Plaintiff is a citizen of California, CAFA’s diversity requirement is met. Notice at 7;

                                   4   see also Declaration of Bhavi A. Shah (dkt. 6) ¶ 4 (“Defendant Vitalant is, and at all times relevant

                                   5   to this action was, organized in the State of Arizona. . . . Vitalant is not a citizen of California.”).

                                   6   Initially, Defendant calculated the amount in controversy to be “as high as: $25,229,880.” Notice

                                   7   at 7 (emphasis omitted). It arrived at the number through the following calculation:

                                   8                   ($26 (average hourly rate) x 5 (five missed meal breaks per week) x
                                                       97,038 (total number of weeks for which the entire putative class was
                                   9                   employed)) + ($26 (average hourly rate) x 5 (five missed rest breaks
                                                       per week) x 97,038 (total number of weeks for which the entire
                                  10                   putative class was employed).
                                  11   Id. The estimated amount in controversy exceeding $5 million, Defendant removed to this Court.

                                  12        C.     Motion to Remand to State Court
Northern District of California
 United States District Court




                                  13           Plaintiff filed a Motion to Remand (dkt. 16) back to the Superior Court on September 4,

                                  14   2019 based on Defendant’s initial amount in controversy. She contested the sufficiency of

                                  15   Defendant’s evidence and the reasonableness of the assumptions that formed the basis of

                                  16   Defendant’s calculation, arguing that “Defendant proposes violation rates based entirely upon self-

                                  17   serving assumptions that lack adequate evidentiary support and are tantamount to impermissible

                                  18   speculation.” Mot. at 2. First, Plaintiff argued that the evidence Defendant provided––the

                                  19   Declaration of Elizabeth Sweeley (dkt. 5)––was insufficient to support its calculations. Mot. at 5

                                  20   (citing Contreras v. J.R. Simplot Co., No. 2:17-cv-00585-KJM-EFB, 2017 U.S. Dist. LEXIS

                                  21   166359, at *7–8 (E.D. Cal. Oct. 5, 2017); Rinaldi v. Dolgen Cal. LLC, No. 2:16-cv-02501-KJM-

                                  22   EFB, 2017 U.S. Dist. LEXIS 126540, at *9 (E.D. Cal. Aug. 8, 2017)). Plaintiff argued that

                                  23   Defendant should produce the documents underlying Sweeley’s declaration. Id. at 5–6.

                                  24           In addition, Plaintiff claimed that the assumptions underlying Defendant’s calculation were

                                  25   unreasonable. Plaintiff argued that Defendant failed to “provide any reasonable basis in fact or

                                  26   evidence for assuming that violations occurred at a 100% rate,” which she contended is an

                                  27   unreasonable interpretation of the “pattern and practice” language of the Complaint. Id. at 8, 11

                                  28   (citing Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1198–99 (9th Cir. 2015); Moreno v. Ignite
                                                                                           3
                                   1   Rest. Group, No. C 13-05091 SI, 2014 WL 1154063, at *5 (N.D. Cal. Mar. 20, 2014)). In

                                   2   addition, Plaintiff argued that Defendant failed to provide evidence for its assumed average rate of

                                   3   pay. Id. at 9. Plaintiff pointed to several cases in this circuit where courts have struck down as

                                   4   unreasonable estimates based on violation rates lower than the rate Defendant assumed in its

                                   5   original calculation. Id. at 9–12 (citing Ruby v. State Farm Gen. Ins. Co., No. C 10-02252 SI,

                                   6   2010 U.S. Dist. LEXIS 88812, at *11–12 (N.D. Cal. Aug. 4, 2010) (finding that an assumption of

                                   7   one meal and one rest break violation per week was not supported by the language of the

                                   8   complaint or the evidence provided by the defendant); Armstrong v. Ruan Transp. Corp., No.

                                   9   EDCV 16-1143-VAP (SPx), 2016 U.S. Dist. LEXIS 148460, at *14 (C.D. Cal. Oct. 25, 2016)

                                  10   (finding a single rest or meal break violation per week was not supported by the language of the

                                  11   plaintiff’s complaint and that the defendant did not provide adequate factual support for the

                                  12   assumption); Letuligasenoa v. Int’l Paper Co., No. 5:13-CV-05272-EJD, 2014 WL 2115246, at *5
Northern District of California
 United States District Court




                                  13   (N.D. Cal. May 20, 2014) (finding a 100% uniform violation rate unsupported by the plaintiff’s

                                  14   complaint and “speculative” given the defendant’s evidence)).

                                  15          Plaintiff made a similar argument rebutting Defendant’s assumption of one hour of

                                  16   overtime per week: “Defendant provides no factual or evidentiary basis nor any explanation for

                                  17   any of these assumptions. Defendant’s assumptions also fail to consider weeks during which class

                                  18   members’ shifts were too short to trigger overtime, and of course is based on Defendant’s baseless

                                  19   assumption that every shift was an eight-hour shift . . . .” Id. at 13 (emphasis omitted). Plaintiff

                                  20   cites cases in this circuit where “courts in similar circumstances have found that even a one-hour

                                  21   estimate of uncompensated overtime per week is too speculative when not supported by any

                                  22   evidence.” Id. at 13–14 (citing cases).

                                  23          Finally, Plaintiff asserted that Defendant waived any amount in controversy based on the

                                  24   remaining causes of action or attorney’s fees because it did not calculate those amounts in its

                                  25   Notice of Removal. Id. at 15.

                                  26        D.    November 1st Order and Supplemental Briefings
                                  27          On November 1, 2019, the Court ordered both parties “to submit additional evidence

                                  28   related to the violation rate and the disputed amount in controversy,” based on the Ninth Circuit’s
                                                                                         4
                                   1   decision in Ibarra, 775 F.3d at 1193. Order to File Additional Evidence (“Order,” dkt. 27) at 2.

                                   2   In Ibarra, the court was faced with calculating the amount in controversy for CAFA jurisdiction in

                                   3   a similar wage and hour dispute where the defendant “relied on a declaration of its senior director

                                   4   of employee services and administration, which had a table listing all of its non-exempt employees

                                   5   and their corresponding number of shifts worked in excess of 5 hours and 3.5 hours during the

                                   6   relevant class period.” Id. at 1198. The court vacated and remanded back to the lower court and

                                   7   ordered “that ‘both sides’ should have an opportunity to submit evidence and argument.” Id.

                                   8   (citing Dart Basin Operating Co. v. Owens, 574 U.S. 81 (2014); 28 U.S.C. § 1446(c)(2)(B)).

                                   9                1. Defendant’s Supplemental Briefing
                                  10          In response to the Order, Defendant submitted a third declaration of Elizabeth Sweeley.

                                  11   Third Sweeley Decl. (dkt. 29-1) ¶¶ 1–4. Attached to this declaration were four exhibits which

                                  12   summarized the data that Sweeley used to calculate the amount in controversy. Id. In Exhibit 1 to
Northern District of California
 United States District Court




                                  13   Sweeley’s declaration, she provided a spreadsheet containing an identification number for 1,225 of

                                  14   the putative class members along with their hourly rate of pay, the dates of their hire and

                                  15   termination, the number of wage statements they received during the class period, and the “total

                                  16   alleged amount of meal and rest period premium pay in controversy.” Id. ¶ 5. Assuming a 20%

                                  17   violation rate for meal and rest breaks, Defendant estimates the amount in controversy related to

                                  18   rest and meal break violations is $6,021,808. Id.

                                  19             Exhibit 2 again lists employee ID numbers, rate of pay, and dates of employment and

                                  20   wage statements during the putative class period. It also lists the number of alleges overtime

                                  21   violations assuming one hour per week. Id. ¶ 6. Based on this spreadsheet, Defendant calculates a

                                  22   $4,516,356 amount in controversy based on overtime violations. Id.

                                  23          Exhibit 3 focuses on the 20,444 wage statements issued by Defendant during the putative

                                  24   class period. Id. ¶ 7. It notes each of the total amount of penalties assigned for each wage

                                  25   statement and, assuming a 100% wage statement violation rate, Defendant calculates a $2,002,500

                                  26   amount in controversy for improper wage statements.

                                  27          Finally, Exhibit 4 lists employee’s ID number, dates of employment, rate of pay, “the

                                  28   number of days that have passed between each employee’s termination and May 25, 2019, and the
                                                                                           5
                                   1   total waiting time penalties in controversy during the time period from March 25, 2016 to May 25,

                                   2   2019.” Id. ¶ 8. Assuming “up to 30 days of waiting time penalties for each terminated employee,

                                   3   depending on their actual termination date,” Defendant asserts that the amount in controversy

                                   4   associated with waiting time penalties is $2,858,752. Id.

                                   5          Defendant argues that it is appropriate to include attorney’s fees based on 25% of projected

                                   6   damages. Def.’s Suppl. Brief (dkt. 29) at 3 (citing Garibay v. Archstone Communities LLC, 539 F.

                                   7   App’x 763, 764 (9th Cir. 2013); Rwomwijhu v. SMX, LLC, No. CV1608105ABPJWX, 2017 WL

                                   8   1243131, at *6 (C.D. Cal. Mar. 3, 2017); Ford v. CEC Entm’t, Inc., No. CV 14-01420 RS, 2014

                                   9   WL 3377990, at *6 (N.D. Cal. July 10, 2014)). Defendant calculates this number based on its

                                  10   assessment of the amounts in controversy for rest and meal breaks and overtime. Id. Based on

                                  11   these calculations, Defendant claims the amount in controversy regarding attorney’s fees is

                                  12   $2,634,541. Id.
Northern District of California
 United States District Court




                                  13          Based on the records provided in the Third Sweeley Declaration and its calculation of

                                  14   attorney’s fees, Defendant argues that the total amount in controversy is $13,172,705 with meal

                                  15   and rest breaks, overtime payments, and attorney’s fees. Id. at 3. Adding waiting time and wage

                                  16   statement violation estimates brings the amount in controversy estimate to $18,033,957. See Third

                                  17   Sweeley Decl. ¶¶ 7–8 (estimating the amount in controversy arising from wage statement and

                                  18   waiting time violations).

                                  19                2. Plaintiff’s Supplemental Briefing
                                  20          Plaintiff contests the conclusions Defendant drew from the data it provided, particularly its

                                  21   continued assumption of one hour of overtime per week:

                                  22                  Defendant’s assumption a [sic] 100% violation rate for overtime fails
                                                      in light of the fact that some employees appear to be working four-
                                  23                  hour days, and thus less likely to incur unpaid overtime; and that the
                                                      actual hours worked and apparently days worked varies substantially
                                  24                  employee to employee, and thus violation rates are unlikely to be
                                                      universal, never mind identical. Similarly, with, per the additional
                                  25                  evidence submitted herewith by Plaintiff, some employees working
                                                      only 8 hours per week, it is impossible that such employees
                                  26                  experienced five rest period violations per week. . . . Further, as
                                                      Defendant’s purported amount-in-controversy for attorneys’ fees is
                                  27                  based on these unsupported violation rates, and thus is unsupported
                                                      in and of itself, Defendant’s asserted amount-in-controversy for
                                  28
                                                                                        6
                                                       attorneys’ fees fails to meet the burden of proof, which falls on
                                   1                   Defendant.
                                   2   Pl.’s Suppl. Brief (dkt. 30) at 3. Plaintiff points to her own evidentiary summary, Klein Decl. (dkt.

                                   3   30-1, Ex. 1), which lists the names, departments, job titles, hire dates, and weekly hours of thirty-

                                   4   two members of the putative class. According to Plaintiff, this spreadsheet reveals that “some

                                   5   employees worked only 20 hours per week,” meaning that they could have “only worked four

                                   6   hours per day, and thus were not entitled to meal periods at all, and so could not have experienced

                                   7   meal period violations at all.” Id. at 2.

                                   8            Plaintiff also requested, and Defendant provided, the timecard records of Ruby Danielsson,

                                   9   the named plaintiff in the action. Bowman Declaration (dkt. 31, Ex. A). Plaintiff contends that

                                  10   Danielsson’s timecard records “do not provide support for Defendant’s supposed violation rates as

                                  11   there are weeks without any apparent meal period violation.” Second Klein Declaration (dkt. 32)

                                  12   ¶ 22.
Northern District of California
 United States District Court




                                  13   III.     ANALYSIS
                                  14           A.   Legal Standard
                                  15            Federal courts have limited subject matter jurisdiction and may only hear cases falling

                                  16   within that jurisdiction. Generally, a defendant may remove a civil action filed in state court if the

                                  17   action could have been filed originally in federal court. 28 U.S.C. § 1441. The removal statutes

                                  18   are construed restrictively to limit removal jurisdiction. Shamrock Oil & Gas Corp. v. Sheets, 313

                                  19   U.S. 100, 108−09 (1941). The Ninth Circuit recognizes a “strong presumption against removal.”

                                  20   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks omitted).

                                  21   However, “no antiremoval presumption attends cases invoking CAFA, which Congress enacted to

                                  22   facilitate adjudication of certain class actions in federal court.” Dart Cherokee Basin Operating

                                  23   Co., LLC v. Owens, 574 U.S. 81, 89 (2014) (citing Standard Fire Ins. Co. v. Knowles, 568 U.S.

                                  24   588, 595 (2013)).

                                  25            The defendant bears the burden of showing that removal is proper. Valdez v. Allstate Ins.

                                  26   Co., 372 F.3d 1115, 1117 (9th Cir. 2004). To remove to federal court under CAFA, “a defendant's

                                  27   notice of removal need include only a plausible allegation that the amount in controversy exceeds

                                  28   the jurisdictional threshold.” Dart Cherokee, 547 U.S. at 88. “Congress, by borrowing the
                                                                                         7
                                   1   familiar ‘short and plain statement’ standard from Rule 8(a), intended to ‘simplify the “pleading”

                                   2   requirements for removal’ and to clarify that courts should ‘apply the same liberal rules [to

                                   3   removal allegations] that are applied to other matters of pleading.’” Id. at 81 (quoting H.R. Rep.

                                   4   No. 100-889, p. 71 (1988) (alteration in original)). The removing party need not make evidentiary

                                   5   submissions in its initial notice of removal. Id. at 84.

                                   6           If the plaintiff’s complaint does not include a total amount in controversy, the defendant

                                   7   must prove its estimate of the amount by preponderance of the evidence. Guglielmino v. McKee

                                   8   Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007). When, as here, the plaintiff disputes the

                                   9   defendant’s assertion of the amount in controversy, “both sides submit proof and the court

                                  10   decides, by a preponderance of the evidence, whether the amount-in-controversy requirement has

                                  11   been satisfied.” Dart Cherokee, 574 U.S. at 88 (citing 28 U.S.C. § 1446(c)(2)(B)). The amount in

                                  12   controversy is not synonymous with the amount, if any, that the plaintiff will ultimately recover;
Northern District of California
 United States District Court




                                  13   rather, it is a jurisdictional question that is “an estimate of the total amount in dispute, not a

                                  14   prospective assessment of defendant’s liability.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395,

                                  15   400 (9th Cir. 2010) (citing McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008)).

                                  16        B.     Defendant’s Estimate Is Supported by the Preponderance of the Evidence
                                  17           When the plaintiff’s complaint does not contain an estimate of damages, “the removing

                                  18   defendant must prove by a preponderance of the evidence that the amount in controversy

                                  19   requirement has been met.” Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 683 (9th Cir.

                                  20   2006). For a contested amount in controversy to be supported by preponderance of the evidence,

                                  21   the defendant must “provide evidence establishing that it is ‘more likely than not’ that the amount

                                  22   in controversy exceeds” $5 million. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th

                                  23   Cir. 1996) (internal citation omitted). If the defendant makes any assumptions when calculating

                                  24   the amount in controversy, those assumptions must be reasonable. Ibarra, 775 F.3d at 1199. An

                                  25   assumption is reasonable when it is supported by the allegations of the plaintiff’s complaint. Arias

                                  26   v. Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019). The Court finds that the

                                  27   evidence Defendant provided in its Supplemental Brief and Third Sweeley Declaration establishes

                                  28   that it is more likely than not that the amount of controversy exceeds the $5 million minimum
                                                                                           8
                                   1   required for CAFA jurisdiction.

                                   2          The Court must decide whether Defendant’s estimate of the amount in controversy, which

                                   3   rests on an assumption of a 20% violation rate for rest and meal breaks and one hour of unpaid

                                   4   overtime per week, is based on reasonable assumptions and supported by preponderance of the

                                   5   evidence. The Court finds that it is.

                                   6          “[D]efendants may rely on calculations to satisfy their burden so long as their calculations

                                   7   are good faith, reliable estimates based on the pleadings and other evidence in the record.” Ellis v.

                                   8   Pac. Bell Tel. Co., No. SACV 10-01141-CJC-FF, 2011 WL 499390, at *2 (C.D. Cal. Feb. 10,

                                   9   2011) (citing Behrazfar v. Unisys Corp., 687 F. Supp. 2d 999, 1004 (C.D. Cal. 2009); Jimenez v.

                                  10   Allstate Ins. Co., No. CV 10-8486 AHM (FFMx), 2011 WL 65764, at *2–3 (C.D. Cal. Jan.7,

                                  11   2011)). Defendant calculated a total $13,172,705 amount in controversy for meal and rest break

                                  12   violations, unpaid overtime, and attorney’s fees. Def.’s Suppl. Brief at 3. Here, Defendant’s
Northern District of California
 United States District Court




                                  13   calculations are supported by the evidence offered in the Third Sweeley Declaration.

                                  14          The Third Sweeley Declaration contains a summary of Defendant’s employment records,

                                  15   including “each putative class member’s specific dates of employment, and for each respective

                                  16   day of employment, from March 29, 2015 to May 25, 2019, that employee’s pay rate and number

                                  17   of hours worked.” Third Sweeley Decl. ¶ 2. Based on this information, Defendant calculated the

                                  18   amount in controversy to be $13,172,702. Def.’s Suppl. Brief at 3. This calculation includes

                                  19   estimated violations of rest and meal breaks, overtime pay, and attorney’s fees. Id. The data

                                  20   summary provides a factual basis for several of the variables in Defendant’s calculation: class

                                  21   members’ hourly rate of pay, each class member’s dates of employment, and the number of wage

                                  22   statements at issue for each class member. The Court finds that Defendant’s calculation is a

                                  23   reliable estimate based on evidence in the record. Accordingly, these evidentiary submissions

                                  24   satisfy Defendant’s burden of proof for estimating the amount in controversy.

                                  25                1. Defendant’s Assumed Violation Rate for Rest and Meal Breaks Is
                                                       Reasonable
                                  26
                                  27          Defendant made several assumptions in its final calculation of the amount in controversy:

                                  28   it assumed a 20% violation rate of rest and meal breaks, two hours of unpaid overtime per wage
                                                                                         9
                                   1   statement, and a uniform violation rate across all members of the class. See generally Def.’s

                                   2   Suppl. Brief at 2. Based on these assumptions and the data in the Third Sweeley Declaration,

                                   3   Defendant estimates that the amount in controversy attributable to Plaintiff’s rest and meal break

                                   4   claims is $6,021,808. Def.’s Suppl. Brief at 3.

                                   5          The Ninth Circuit has made clear that “[a]ssumptions made part of the defendant’s chain of

                                   6   reasoning need not be proven; they instead must only have ‘some reasonable ground underlying

                                   7   them.’” Arias, 936 F.3d at 927 (quoting Ibarra, 775 F.3d at 1199). “An assumption may be

                                   8   reasonable if it is founded on the allegations of the complaint.” Id. (citing Ibarra, 775 F.3d at

                                   9   1198–99). Defendant based its assumptions on Plaintiff’s allegation of a “pattern and practice” of

                                  10   labor violations. See Compl. ¶ 26. The Court must decide whether the “pattern and practice”

                                  11   allegation in the Complaint supports the assumptions Defendant made when it calculated the

                                  12   amount in controversy. The Court finds that it does.
Northern District of California
 United States District Court




                                  13          Defendant’s first assumption––a 20% violation rate for meal and rest breaks during the

                                  14   putative class period––is reasonable given the allegations of a “pattern and practice” of such

                                  15   violations. Courts in this circuit have found that allegations of a “pattern and practice” of conduct

                                  16   support a 20% violation rate as reasonable. See, e.g., Chavez v. Pratt (Robert Mann Packaging),

                                  17   LLC, No. 19-CV-00719-NC, 2019 WL 1501576, at *3 (N.D. Cal. Apr. 5, 2019) (finding that a

                                  18   20% violation rate for meal and rest period was reasonable where the plaintiff alleged a “pattern or

                                  19   practice” of violations); Mendoza v. Savage Servs. Corp., No. 2:19-CV-00122-RGK-MAA, 2019

                                  20   WL 1260629, at *2 (C.D. Cal. Mar. 19, 2019) (finding that a 20% violation rate for meal and rest

                                  21   breaks was reasonable where the complaint alleged a “pattern and practice” of violations, and

                                  22   noting that courts in the Central District of California “routinely apply a 20% violation rate . . . for

                                  23   meal and rest period premiums” and citing cases). This Court also finds that a 20% meal and rest

                                  24   break is reasonable given the allegations in the complaint.

                                  25          Defendant’s rest and meal break calculation also assume that the 20% violation rate applies

                                  26   uniformly across all the members of the putative class. Plaintiff contends that the record she

                                  27   provided, which include eleven employees who worked fewer than forty hours per week,

                                  28   undermines the reasonableness of Defendant’s calculations because those employees would not
                                                                                          10
                                   1   have worked full days if they worked five days per week, and thus would not have been entitled to

                                   2   meal breaks. Pl.’s Suppl. Brief at 2; see also Klein Decl. Ex. 1 (containing a spreadsheet with

                                   3   selected employees’ weekly hours). In addition, named plaintiff Ruby Danielsson’s timecard data

                                   4   includes “weeks without any apparent meal period violation.” Second Klein Decl. ¶ 22.

                                   5          Plaintiff’s argument does not undermine the Court’s conclusion that the assumptions

                                   6   Defendant made in its calculations were reasonable, including assuming a uniform distribution of

                                   7   the violation rate. “An assertion that the amount in controversy exceeds the jurisdictional

                                   8   threshold is not defeated merely because it is equally possible that damages might be less than the

                                   9   requisite[ ] amount . . . .” Arias, 936 F.3d at 927 (internal quotation marks omitted). Plaintiff’s

                                  10   argument is undercut by the nature of averages: even if a handful of class members may have

                                  11   experienced fewer violations than Defendant assumes, it is equally probable that other class

                                  12   members experienced more violations than Defendant assumed. Defendant need not prove the
Northern District of California
 United States District Court




                                  13   exact violation rate for each member of the class for its amount in controversy estimate to be

                                  14   based on reasonable assumptions. Id. (“[A]ssumptions made part of the defendant’s chain of

                                  15   reasoning need not be proven; they instead must only have ‘some reasonable ground underlying

                                  16   them.’” (quoting Ibarra, 775 F.3d at 1199)).

                                  17          The amount in controversy estimate required to remove under CAFA “is simply an

                                  18   estimate of the total amount in dispute, not a prospective assessment of defendant’s liability.” Id.

                                  19   (internal quotation marks omitted) (quoting Lewis, 627 F.3d at 400). CAFA does not require

                                  20   Defendant “to comb through its records to identify and calculate the exact frequency of

                                  21   violations,” Lopez v. Aerotek, Inc., No. SACV 14-00803-(CJGx), 2015 WL 2342558, at *3 (C.D.

                                  22   Cal. May 14, 2015) (citation and internal quotation marks omitted), nor does it require Defendant

                                  23   “prove it actually violated the law at the assumed rate.” Arias, 936 F.3d at 927. Because the

                                  24   amount in controversy is an estimate of the total amount potentially at stake, not a precise

                                  25   computation of the defendant’s actual liability, Plaintiff has not shown that Defendant’s assumed

                                  26   violation rates were unreasonable.

                                  27          For the reasons explained above, Defendant’s assumptions are underlain by the allegations

                                  28   in the Complaint. Accordingly, Plaintiff’s supplemental evidence and alternative interpretation of
                                                                                        11
                                   1   Defendant’s evidence does not convince the Court that Defendant’s assumptions are unreasonable.

                                   2                2. Defendant’s Assumed Violation Rate for Unpaid Overtime Is Reasonable
                                   3          In addition, Defendant calculates the amount of controversy arising out of its alleged

                                   4   “pattern and practice” of unpaid overtime violations by assuming class members are entitled to

                                   5   one hour of unpaid overtime per week, or two hours per biweekly pay period. Def.’s Suppl. Brief

                                   6   at 3; see also Third Sweeley Decl., Ex. 2 (assuming two hours of unpaid overtime per pay period).

                                   7   Defendant calculates that the amount in controversy for unpaid overtime is $4,516,356. Id. The

                                   8   Court also finds this assumption reasonable.

                                   9          Just as the violation rate for meal and rest break violations is grounded in the language of

                                  10   the complaint, so too is the assumption of one hour of unpaid overtime per week. Plaintiff alleged

                                  11   that Defendant engaged in a “pattern and practice of . . . failing to pay [employees] for all regular

                                  12   and/or overtime wages earned.” Compl. ¶ 26. Courts in this circuit have held that an hour of
Northern District of California
 United States District Court




                                  13   unpaid overtime per week is a reasonable estimate when the complaint alleges a “pattern and

                                  14   practice” of failing to pay overtime wages. See, e.g., Kastler v. Oh My Green, Inc., No. 19-CV-

                                  15   02411-HSG, 2019 WL 5536198, at *4 (N.D. Cal. Oct. 25, 2019) (finding that one hour of unpaid

                                  16   overtime per week was reasonable when the plaintiff alleged a “pattern and practice” of unpaid

                                  17   overtime); Mendoza, 2019 WL 1260629 at *2 (finding that one hour of unpaid overtime per week

                                  18   was reasonable where the complaint alleged a “pattern and practice” of violations, and noting that

                                  19   courts in the Central District of California find “a conservative 20% violation rate, or one hour of

                                  20   overtime pay per week, to be reasonable” and citing cases); Arreola v. Finish Line, No. 14-CV-

                                  21   03339-LHK, 2014 WL 6982571, at *4 (N.D. Cal. Dec. 9, 2014) (“Where, as here, a proposed class

                                  22   includes all employees during the class period, and the plaintiff pleads that an employer has a

                                  23   regular or consistent practice of violating employment laws that harmed each class member, such

                                  24   an allegation supports a defendant’s assumptions that every employee experienced at least one

                                  25   violation once per week.”). This Court follows this trend and finds that one hour of unpaid

                                  26   overtime per week, or two hours per pay period, is a reasonable estimate for overtime violations

                                  27   based on a complaint alleging a “pattern and practice” of Defendant failing to pay class members

                                  28   for overtime hours worked.
                                                                                         12
                                   1                3. Defendant’s Calculation of Attorney’s Fees Is Reasonable

                                   2          Based on its calculations of the amount in controversy for rest and meal break violations

                                   3   and unpaid overtime, Defendant estimates that the amount in controversy for attorney’s fees is

                                   4   $2,634,541. Def.’s Suppl. Br. at 3. Defendant’s estimate of attorneys’ fees being 25% of the

                                   5   underlying amount in controversy is reasonable. “[W]hen a statute . . . provides for the recovery

                                   6   of attorneys’ fees, prospective attorneys’ fees must be included in the assessment of the amount in

                                   7   controversy.” Arias, 936 F.3d at 922 (citing Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d

                                   8   785, 794 (9th Cir. 2018)). Here, several of the California wage and hour laws mentioned in the

                                   9   Compliant award attorney’s fees to a successful plaintiff. See Cal. Lab. Code §§ 226, 1194, 2802.

                                  10   Therefore, an estimate of attorney’s fees must be included in the estimated amount in controversy.

                                  11          Courts in this circuit consistently hold that 25% of class recovery is an appropriate

                                  12   estimate for attorney’s fees. See Garibay v. Archstone Communities LLC, 539 F. App’x 763, 764
Northern District of California
 United States District Court




                                  13   (9th Cir. 2013); Rwomwijhu v. SMX, LLC, No. CV 16-08105-AB (PJWx), 2017 WL 1243131, at

                                  14   *6 (C.D. Cal. Mar. 3, 2017); Ford v. CEC Entm’t, Inc., No. CV 14-01420 RS, 2014 WL 3377990,

                                  15   at *6 (N.D. Cal. July 10, 2014). Defendant used the 25% benchmark to calculate an award of

                                  16   attorney’s fees from an amount in controversy that is supported by preponderance of the evidence,

                                  17   for the reasons described above.

                                  18          This Court finds that 25% of a reasonable and well-supported amount in controversy is an

                                  19   appropriate benchmark estimate for attorney’s fees for CAFA removal purposes.

                                  20                4. Reasonableness of Defendant’s Other Calculations
                                  21          Defendant also calculated the amount in controversy resulting from wage statement and

                                  22   waiting time claims. Def.’s Suppl. Br. at 3. For the reasons described above, Defendant’s

                                  23   estimate exceeds the CAFA jurisdiction based on meal break, rest break, and overtime violations.

                                  24   The Court, therefore, will not review Defendant’s calculations for wage statement and waiting

                                  25   time violations. See Ibarra, 775 F.3d at 1198 n.2 (“Although the complaint alleged multiple labor

                                  26   law violations . . . [defendant] contends that the amount in controversy for the meal and break

                                  27   penalties alone exceeds $5 million. If so, for purposes of assessing CAFA jurisdiction, there is no

                                  28   need to calculate damages on other claims.”).
                                                                                       13
                                   1   IV.    CONCLUSION

                                   2          For the reasons discussed above, Defendant Vitalant has shown by a preponderance of the

                                   3   evidence that the amount in controversy in this action is over $5 million, bringing it within this

                                   4   Court’s jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d). Plaintiff’s motion

                                   5   to remand is therefore DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 30, 2019

                                   8                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   9                                                    Chief Magistrate Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        14
